               IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                          DIVISION OF ST. CROIX




   IN THE MATTER OF THE ESTATE      )
               OF                   )
       THEODORE W. BOSTIC,          )    Misc. No. 2009-34
                                    )    Probate No. 12/1972
                  DECEASED,         )
                                    )




APPEARANCES:

Mark L Milligan, Esq.
Christiansted, St. Croix, VI
     For the Estate of Raphael T. Bostic,




                                 ORDER


GÓMEZ, J.

      Before the Court are the motions of the Estate of Raphael

T. Bostic for entry of an amended final adjudication in this

matter.

      On October 11, 1972, this Court entered a Final

Adjudication and Decree of Distribution (the “October 11, 1972,

Judgment”) settling the estate of Theodore W. Bostic. See Final

Adjudication and Decree of Distribution, October 11, 1972, ECF

No. 9-1. In the October 11, 1972, Judgment, Raphael Bostic was

identified as the son of the deceased, Theodore W. Bostic. The
In re Bostic
Misc. No. 2009-34
Order
Page 2

October 11, 1972, Judgment, granted Raphael Bostic a fractional

interest in certain real property including 53 East Street,

Christiansted, St. Croix, VI. Id. at 2.

      On November 2, 1988, upon the motion of the Estate of

Theodore W. Bostic, this Court entered an order amending the

October 11, 1972, Judgment. See Order, November 2, 1988, ECF No.

2-2. The November 2, 1988, Order corrected a clerical mistake in

the October 11, 1972, Judgment. Specifically, the November 2,

1988, Order amended the description of the property described as

53 East Street to 53CA East Street.

      On September 16, 2009, Raphael Bostic moved for entry of an

amended final adjudication by reason of mistake, oversight, or

omission pursuant to Fed. R. Civ. P. 60(a). See Motion to Amend

Final Adjudication, ECF No. 2. Bostic asserts that “[u]pon

information received from the Recorder of Deeds, the [November

2, 1988, Order], standing alone, is materially insufficient for

recording purposes.” Id. (emphasis added). Additionally, Raphael

Bostic asserts that “a recent title examination disclosed that

title to Plot 53 CA presently remains in [sic] name of the

Decedent Theodore W. Bostic.” Id.
In re Bostic
Misc. No. 2009-34
Order
Page 3

      Federal Rule of Civil Procedure 60 in pertinent part

provides:

      The court may correct a clerical mistake or a mistake
      arising from oversight or omission whenever one is found
      in a judgment, order, or other part of the record.

Fed. R. Civ. P. 60(a). The November 2, 1988, Order does not

stand alone. Indeed, it effectively amends the October 11, 1972,

Judgment. Thus, the October 11, 1972, Judgment, amended by the

November 2, 1988, Order, grants Raphael Bostic a fractional

interest in 53CA East Street, not 53 East Street. Significantly,

Raphael Bostic does not assert that the October 11, 1972,

Judgment, amended by the November 2, 1988, Order, contains a

clerical mistake or a mistake arising from oversight or omission

for which this Court could grant relief under Rule 60(a).

      Title 28, Section 130 of the Virgin Islands Code in

pertinent part provides that “judgments of courts in the Virgin

Islands requiring the execution of a conveyance of real estate

within the Virgin Islands, shall be entitled to be recorded in

the office of the recorder in like manner and with like effect

as conveyances of land duly acknowledged, proved, or certified.”

28 V.I.C. § 130. The Court is aware of no provision that

precludes the reading of the October 11, 1972, Judgment in

conjunction with the November 2, 1988, Order for recording

purposes.
In re Bostic
Misc. No. 2009-34
Order
Page 4

      Significantly, Raphael Bostic does not assert that the

October 11, 1972, Judgment and the November 2, 1988, Order, when

considered in conjunction, are insufficient for recording

purposes.

      The premises considered, it is hereby

      ORDERED that the motions of the Estate of Raphael T. Bostic

for entry of an amended final adjudication (ECF Nos. 2, 5, 7)

are DENIED.

                                    S\
                                         Curtis V. Gómez
                                         District Judge
